IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARCUS HENDERSON,                           §
                                                §
           Defendant Below,                     §   No. 358, 2022
           Appellant,                           §
                                                §   Court Below—Superior Court
           v.                                   §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 1601006965 (S)
                                                §
           Appellee.                            §

                                   Submitted: October 11, 2022
                                   Decided: November 15, 2022

                                             ORDER

          On September 23, 2022, the appellant, Marcus Henderson, filed a letter that

was deemed an appeal of the Superior Court’s August 17, 2022 order denying

Henderson’s motion for sentence modification. A timely notice of appeal was due

by September 16, 2022.1 The Senior Court Clerk issued, by certified mail, a notice

directing Henderson to show cause why his appeal should not be dismissed as

untimely filed. On September 30, 2022, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered on September 28, 2022.

A timely response to the notice to show cause was due by October 10, 2022. To

date, Henderson has not responded to the notice to show cause. Dismissal of this

appeal is therefore deemed to be unopposed.


1
    Del. Supr. Ct. R. 6(a)(iii).
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice




                                       2